Case 3:19-cv-00239-L Document 1-1 Filed 01/31/19   Page 1 of 2 PageID 6




                   Exhibit A
     Case 3:19-cv-00239-L Document 1-1 Filed 01/31/19           Page 2 of 2 PageID 7


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ROCKWALL HIGHGATE, LTD.,                      §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §     CIVIL ACTION NO. 3:19-cv-00239
INDEMNITY INSURANCE                           §
COMPANY OF NORTH AMERICA                      §
A/K/A CHUBB AGRIBUSINESS,                     §
                                              §
       Defendant.                             §

                                            INDEX


Exhibit A.    Index of Attached Exhibits;
Exhibit B.    A copy of the state Court’s Docket Sheet/Case Summary for the case;
Exhibit C.    Documents filed in the district court action as listed below:
       Exhibit C-1. Plaintiff’s Original Petition
                    Filed: December 17, 2018

       Exhibit C-2. Civil Case Information Sheet
                    Filed: December 17, 2018

       Exhibit C-3. Issue Citation
                    Filed: December 18, 2018

       Exhibit C-4. Defendant’s Original Answer
                    Filed: January 28, 2019




                                                                                       1
